DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 12/08/2021 on  has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 12/08/2021. In the paper of 12/08/2021, Applicant amended claims 1 and 4 and canceled claim 3. Claims 5 and 10 remain withdrawn. Claims 1-2, 4, 6-9 and 13-14 are still under examination.

Response to Arguments
Withdrawn and Moot Rejection(s)
 The rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2010, Biomedical microdevices, 12(4), pp.705-719) is withdrawn in view of claim amendments. However, a new rejection necessitated by claim amendments is provided below.
The rejection of claims 1-2, 4, 6-9 and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 10,774, 393 (pub Sept 15, 2020) is maintained as Applicant’s argument for withdrawal was not found to be persuasive. Applicant argues that the device of the ‘393 patent do not meet every limitation of the instant claims because the new claim amendment requires an engageable reagent insertion mechanism. The argument is not persuasive because the amendment is not directed to a tubule having an insertion mechanism enagaged thereto. The device of 
The rejection of claim 3 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 10,774, 393 (pub Sept 15, 2020) is moot based on the cancellation of this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2010, Biomedical microdevices, 12(4), pp.705-719).
Regarding claim 1, Chen et al. teach a device that meets the limitation of claim 1. The RT-PCR chamber containing dry lyophilized reagents are necessarily engagable with on-chip mechanical value that move the reagent to the lateral flow strip after thermal cycling.
More specifically, Chen et al. (2010) teach a cassette “the instant sample tubule” comprising at 

Fig. 1a (reproduced from pg 707 of Chen et al.)

    PNG
    media_image1.png
    278
    470
    media_image1.png
    Greyscale


Fig. 1a depicts (P1-P6) reagents storage pouches, diaphragm valves (V1-V4), mixing chamber, nucleic acid isolation chamber housing a silica membrane, a chamber preloaded with (RT-)PCR dried reagents etc (see pg 707, legend of Fig. 1a).

The ordinary skilled artisan before the effective filing date of the instant invention would have recognized that the reagent introduction port or RT-PCR cycling chamber of Chen et al would have been engageable with reagent insertion mechanism such as mechanical valve. Such valve are actuated to create a primary flow path for reagents on the chip to be analyzed and off the chip to be drawn out as waste. The instant sample processing tubule does not appear to be distinguishable over the chip of Chen et al. as the  latter meets all the structural requirements claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 6-9 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US10, 774, 393 (pub Sept 15, 2020).

Claims 1-5 of U.S. Patent No. US 10,774, 393 are directed to a device (e.g. Fig. 1, reproduced below). The device of U.S. Patent No. US 10,774, 393 meets all the limitations of claims 1-4, 6-9 and 13-14.
Fig. 1

    PNG
    media_image2.png
    715
    552
    media_image2.png
    Greyscale

 Claim 1 of U.S. US 10,774, 393 is directed to a device,
said device comprising
a tube defining a fluid flow channel and a plurality of segments positioned therein, 
said device including 
(a) a first set of segments in said fluid flow channel defining a sample pre-treatment compartment comprising, from a proximate to a distal end, 
a first flanking segment, 
an inner segment, and 
a second flanking segment, and anti-cell surface marker antibodies immobilized on a surface in one or more of said segments, 
wherein said sample pre-treatment compartment does not include a filter; 

(b) a second set of segments in said fluid flow channel defining a PCR analysis region adjacent to said sample pre-treatment compartment, 
said PCR analysis region comprising one or more additional segments each configured to conduct one or more steps of said PCR analysis comprising reagent preparation, target enrichment, inhibitor removal, nucleic acid extraction, amplification and real-time detection; and 

(c) a plurality of compression members operably connected with said plurality of segments 
and configured to selectively compress one or more segments of said sample pre-treatment compartment to form a flow channel in the sample pre-treatment compartment such that the inner segment flow channel diameter is less than the diameter of the flow channel in the first and second flanking segments; 
wherein said device is configured to generate a depleted sample in the sample pre-treatment compartment comprising <5% cells including said cell surface marker. 
The opening of the device of U.S. 10,774,393 are engageable with a reagent insertion mechanism consisting a septum, a frangible seal, a luer taper connection or a mechanical valve.
The claims of U.S. 10,774,393 correspond to species that anticipates claims 1-2,4, 6-9 and 13-14. 


Conclusion
No claims are currently allowed


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637